Marston, J:
The proceedings in this cause were somewhat irregular. The decree was premature. The 'demurrer haying been overruled, the defendant should have had leave to answer; failing in this, then a final decree might have been granted.
The decree is also objectionable in that it is too broad and not warranted by the bill, which is uncertain and indefinite. A demurrer to the bill for uncertainty would have been sustained. It is very evident that as the case now stands no proper relief can be granted;
The decree must be reversed, with costs, and the record remanded for further proceedings.
The other Justices concurred.